199 F.2d 758
BIEVER MOTOR CAR COMPANY, Plaintiff-Appellant,v.CHRYSLER CORPORATION, Defendant-Appellee.
No. 102, Docket 22491.
United States Court of Appeals Second Circuit.
Argued Nov. 13, 1952.Decided Dec. 1, 1952.

Herbert L. Emanuelson, New Haven, Conn.  (James G. Austin, Hornell, N.Y., Richard J. Bookout and Sterling P. Harrington, Oneonton, N.Y., of counsel), for plaintiff-appellant.
Cummings & Lockwood, Stamford, Conn., Raymond E. Hackett, Stamford, Conn., William H. Timbers, New York City, and George F. Lowman, Stamford, Conn.  (Francis S. Bensel, New York City, of counsel), for defendant-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the authority of Bushwick-Decatur Motors, Inc. v. Ford Motor Co., 2 Cir., 116 F.2d 675.